         Case 1:17-cr-00232-EGS Document 221 Filed 06/10/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                          Crim. No. 17-232 (EGS)

       v.

MICHAEL T. FLYNN,

               Defendant.


   MOTION FOR ADMISSION PRO HAC VICE OF ANDREW CATH RUBENSTEIN

       Pursuant to Criminal Local Rule 44.1(d) of the Local Rules of this Court, Elaine J.

Goldenberg, undersigning sponsor counsel, respectfully moves this Court for the admission pro

hac vice of Attorney Andrew Cath Rubenstein, of Munger, Tolles & Olson LLP, to represent

amici curiae The Steady State and Former National Security Officials in the above-captioned

case. The movant, Elaine J. Goldenberg, is a member in good standing of the United States

District Court for the District of Columbia and has entered her appearance in this matter.

       This motion is accompanied by a declaration from Mr. Rubenstein, attached hereto as

Exhibit A, providing the information required by Rule 44.1(d). A [Proposed] Order is attached

hereto as Exhibit B.
       Case 1:17-cr-00232-EGS Document 221 Filed 06/10/20 Page 2 of 3



DATED: June 10, 2020             Respectfully submitted,



                                 /s/ Elaine J. Goldenberg
                                 Elaine J. Goldenberg (DC Bar No. 478383)
                                 MUNGER, TOLLES & OLSON LLP
                                 1155 F Street, NW
                                 Seventh Floor
                                 Washington DC, 20004
                                 Tel.: (202) 220-1100
                                 Fax: (202) 220-2300
                                 elaine.goldenberg@mto.com

                                 Attorneys for Amici Curiae The Steady State and
                                 Former National Security Officials
         Case 1:17-cr-00232-EGS Document 221 Filed 06/10/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 10, 2020, I electronically filed the foregoing MOTION

FOR ADMISSION PRO HAC VICE OF ANDREW CATH RUBENSTEIN with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to all

registered participants.



                                                /s/ Elaine J. Goldenberg
                                                Elaine J. Goldenberg
        Case 1:17-cr-00232-EGS Document 221-1 Filed 06/10/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                            Crim. No. 17-232 (EGS)

       v.

MICHAEL T. FLYNN,

               Defendant.


DECLARATION OF ANDREW CATH RUBENSTEIN IN SUPPORT OF MOTION FOR
                    ADMISSION PRO HAC VICE

       I, Andrew Cath Rubenstein, declare the following:

       1.      My full name is Andrew Cath Rubenstein. I am an attorney with the law firm of

Munger, Tolles & Olson LLP.

       2.      My business address is:

                       Munger, Tolles & Olson LLP
                       560 Mission Street, 27th Floor
                       San Francisco, CA 94105
                       Tel.: (415) 512-4000
                       Fax: (415) 512-4077
                       andrew.rubenstein@mto.com

       3.      I am a member in good standing of the State Bar of California (Bar Number

295116). Additionally, I have been admitted to practice in the following courts: (a) United

States District Court for the Northern District of California, (b) United States District Court for

the Eastern District of California, (c) United States District Court for the Central District of

California, (d) United States District Court for the Southern District of California, and (e) United

States Court of Appeals for the Ninth Circuit.

       4.      I have not been disciplined by the bar of any state or court.

       5.      I have not been admitted pro hac vice in this Court within the last two years.
       Case 1:17-cr-00232-EGS Document 221-1 Filed 06/10/20 Page 2 of 2



       6.     I am not engaged in the practice of law from an office located within the District

of Columbia. I am not a member of the District of Columbia Bar. I do not have an application

for membership pending with the District of Columbia Bar.

       I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.


DATED: June 10, 2020                       Respectfully submitted,




                                           Andrew Cath Rubenstein
                                           MUNGER, TOLLES & OLSON LLP
                                           560 Mission Street, 27th Floor
                                           San Francisco, CA 94105
                                           Tel.: (415) 512-4000
                                           Fax: (415) 512-4077
                                           andrew.rubenstein@mto.com

                                           Attorneys for Amici Curiae The Steady State and
                                           Former National Security Officials
       Case 1:17-cr-00232-EGS Document 221-2 Filed 06/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                        Crim. No. 17-232 (EGS)

       v.

MICHAEL T. FLYNN,
              Defendant.


 [PROPOSED] ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE OF
                    ANDREW CATH RUBENSTEIN

       On the Motion of Elaine J. Goldenberg, counsel for amici curiae The Steady State and

Former National Security Officials, for an order admitting Andrew Cath Rubenstein to appear

pro hac vice, and for good cause shown;

       IT IS HEREBY ORDERED, that the Motion for Admission Pro Hac Vice is GRANTED

and that Andrew Cath Rubenstein is admitted pro hac vice to appear and participate in the above-

captioned case.


DATED this _______ day of _______, 2020


                                            _______________________________
                                            The Honorable Emmet G. Sullivan
                                            United States District Court Judge
